Exhibit 10.1

December 7, 2017

GigCapital, Inc.

    4 Palo Alto Square, Suite 232

    3000 El Camino Real

    Palo Alto, CA 94306

Re: Initial Public Offering

Gentlemen:

This letter agreement (this “Letter Agreement”) is being delivered to you in
accordance with the Underwriting Agreement (the “Underwriting Agreement”)
entered into by and between GigCapital, Inc., a Delaware corporation (the
“Company”), and Cowen and Company, LLC, as representative (the “Representative”)
of the several Underwriters named therein (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each consisting of one share of the Company’s common stock, par value
$0.0001 per share (“Common Stock” and such shares included in the Units,
“Offering Shares”), one right to receive one-tenth (1/10) of one share of Common
Stock (the “Right”) and three-fourths (3/4) of a warrant to purchase one share
of Common Stock at a price of $11.50 per share, subject to adjustment (the
warrants included in the Units sold, the “Offering Warrants”). Capitalized terms
used herein but not defined in context are defined in paragraph 15 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned entities and individuals, each of whom is
a Founder, hereby agrees with the Company as follows:

1. With respect to stockholder votes and associated conversion rights,

(a) if the Company solicits stockholder approval of a Business Combination via a
proxy solicitation, then the undersigned will vote all shares of then
outstanding Common Stock beneficially owned by him or it in favor of such
Business Combination; provided, that (i) the undersigned acknowledges and agrees
that prior to entering into a Business Combination with a target business that
is affiliated with any Insiders, such transaction must be approved by a majority
of the Company’s disinterested independent directors and the Company must obtain
an opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated stockholders from a financial point of view, and (ii) no
Insider will be entitled to receive or accept a finder’s fee or any other
compensation in the event such Insider originates a Business Combination
(provided that this clause (ii) shall not apply to Cowen Investments LLC, a
Delaware limited liability company (“Cowen Investments”), or any of its
Affiliates);

(b) the undersigned hereby agrees not to propose for a stockholder approval any
amendment to the Amended and Restated Certificate of Incorporation that would
(i) affect the substance or timing of the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 18 months of the closing of the IPO (or 21 months from the closing date
of the IPO if the Company has executed a letter of intent, agreement in
principle or definitive agreement for an initial Business Combination within 18
months from the closing date of the IPO but has not completed the initial
Business Combination within such 18 month period), or (ii) alter its provisions
relating to the Company’s pre-BusinessCombination activity or the related
stockholders’ rights, unless the Company provides the holders of any Offering
Shares with the opportunity to redeem their Offering Shares upon the approval of
any such amendment. Such redemption must be at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account
including interest (net of taxes payable), divided by the number of then
outstanding Offering Shares; and

(c) the undersigned will not redeem any shares of Common Stock beneficially
owned by him or it in connection with a solicitation for stockholder approval
described in either of clauses (a) or (b) above, or sell any such shares of
Common Stock in a tender offer undertaken by the Company in connection with a
Business Combination.

 

1



--------------------------------------------------------------------------------

2. The undersigned hereby waives any and all right, title, interest or claim of
any kind the undersigned may have in the future in or to any distribution of the
Trust Account and any remaining assets of the Company as a result of, or arising
out of, any contracts or agreements with the Company and will not seek recourse
against the Trust Account for any reason whatsoever;provided, that the foregoing
waiver shall not apply with respect to liquidating distributions from the Trust
Account made in connection with any Offering Shares purchased by the undersigned
or its Affiliates during the IPO or on the open market after the completion of
the IPO if the Company fails to complete a Business Combination within 15 months
of the completion of the IPO (or 18 months from the closing date of the IPO
provided that GigAcquisitions, LLC (or its designees) must deposit into the
Trust Account funds equal to one percent (1%) of the gross proceeds of the IPO
(including such proceeds from the exercise of the underwriters’ over-allotment
option, if exercised) in exchange for a non-interest bearing, unsecured
promissory note). The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any of the Offering
Warrants, all rights of which will terminate upon the Company’s liquidation.

3. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations,

(a) GigAcquisitions, LLC, a Delaware limited liability company (“Sponsor”), an
Affiliate of Dr. Katz, the Company’s Chief Executive Officer, shall present to
the Company for its consideration, prior to presentation to any other entity,
any target business that has a fair market value of at least 80% of the assets
held in the Trust Account (excluding taxes payable on interest earned), subject
to any pre-existing fiduciary or contractual obligations the undersigned might
have;

(b) the Sponsor and its Affiliates, shall not participate in the formation of,
or become an officer or director of, any blank check company with a class of
securities registered under the Exchange Act until the Company has entered into
a definitive agreement regarding a Business Combination or the Company has
failed to complete a Business Combination within 15 months of the closing of the
IPO (or 18 months from the closing date of the IPO provided that
GigAcquisitions, LLC (or its designees) must deposit into the Trust Account
funds equal to one percent (1%) of the gross proceeds of the IPO (including such
proceeds from the exercise of the underwriters’ over-allotment option, if
exercised) in exchange for a non-interest bearing, unsecured promissory note);
and

(c) the undersigned hereby acknowledges and agrees that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this Letter Agreement, (ii) monetary
damages may not be an adequate remedy for such breach, and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

4. Neither the undersigned nor any of their Affiliates will be entitled to
receive, and none of them may accept, any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination, except for the following:

(a) Sponsor may receive compensation for administrative services and office
space, as provided for under that certain Administrative Services Agreement with
the Company dated as of October 11, 2017;

(b) Sponsor may receive amounts due under that certain promissory note in the
aggregate principal amount of up to $55,000, dated October 11, 2017, issued by
the Company in favor of Sponsor;

(c) any of the undersigned may receive reimbursement of out-of-pocket expenses
incurred by them in connection with certain activities on behalf of the Company,
such as identifying and investigating possible business targets and business
combinations, and repayment upon consummation of a Business Combination of any
loans which may be made by them or by their Affiliates to finance transaction
costs in connection with an intended Business Combination. While the terms of
any such loans have not been determined nor have any written agreements been
executed with respect thereto, it is acknowledged and agreed that up to
$1,500,000 of any such loans may be convertible into units of the post-business
combination entity at a price of $10.00 per unit at the option of the lender;
and

(d) any underwriting discounts, commissions and other fees and compensation
payable to the underwriters of the IPO, including the Representative, who is an
Affiliate of each of Cowen Investments, Mr. Silverberg and Mr. Bernstein, and/or
their Affiliates.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,875,000 Units within the time period set
forth in the Registration Statement (and as further described in the
Registration Statement), (i) Sponsor agrees that it shall forfeit, at no cost,
up to 379,464 Founder Shares, (ii) Cowen

 

2



--------------------------------------------------------------------------------

Investments agrees that it shall forfeit, at no cost, up to 62,500 Founder
Shares, (iii) Mr. Silverberg agrees that he shall forfeit, at no cost, up to
24,108 Founder Shares, and (iv) Mr. Bernstein agrees that he shall forfeit, at
no cost, up to 2,678 Founder Shares. If applicable, the Founders would forfeit,
on a pro rata basis consistent with the proportion of their ownership of Founder
Shares, such number of Founder Shares as would be required to maintain the
ownership of the Company’s pre-IPO stockholders at 20.0% of the total issued and
outstanding shares of Common Stock immediately after the closing of the
IPO; provided, that the “total issued and outstanding shares of Common Stock”
would not take into account any shares of Common Stock included in units
purchased by the Founders in the private placement that such parties intend to
consummate simultaneously with the closing of the IPO. The Founders further
agree that to the extent that the size of the IPO is increased or decreased, the
Company will purchase or sell shares of Common Stock or effect a stock dividend
or share contribution back to capital, as applicable, immediately prior to the
consummation of the IPO in such amounts as to maintain the ownership of the
stockholders prior to the IPO at 20.0% of its total issued and outstanding
shares of Common Stock upon the consummation of the IPO; provided, that the
“total issued and outstanding shares of Common Stock” would not take into
account any shares of Common Stock included in units purchased by the Founders
in the private placement that such parties intend to consummate simultaneously
with the closing of the IPO.

6. Sponsor agrees to continue to serve as the Sponsor of the Company until the
earlier of the consummation by the Company of a Business Combination or its
liquidation.

7. The undersigned’s FINRA Questionnaire previously furnished to the Company and
the Representative is true and accurate in all respects.

8. The undersigned represents and warrants that (i) he or it is not subject to,
or a respondent in, any legal action for any injunction, cease-and-desist order,
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; (ii) he or it has never been
convicted of or pleaded guilty to any crime involving any fraud, relating to any
financial transaction or handling of funds of another person, or pertaining to
any dealings in any securities, and he is not currently a defendant in any such
criminal proceeding; and (iii) he or it has never been suspended or expelled
from membership in any securities or commodities exchange or association, or had
a securities or commodities license or registration denied, suspended or
revoked.

9. The undersigned agrees that he or it shall not Transfer (as defined below)
any securities (“Securities”) of the Company beneficially held by him or by his
Affiliates, other than any Units, or the Offering Shares or Offering Warrants
underlying such Units, purchased in the IPO or in the open market after the IPO,
until the earlier of (i) one year after the completion of a Business Combination
or (ii) the date on which, subsequent to a Business Combination, (x) the last
sale price of the Common Stock equals or exceeds $12.00 per share (as adjusted
for stock splits, stock dividends, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after a Business Combination or (y) the Company completes a
liquidation, merger, stock exchange or other similar transaction that results in
all of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property (the “Lock-up Period”).
Notwithstanding the foregoing, during the Lock-up Period, Transfers of
Securities are permitted to be made (a) to any persons (including their
Affiliates and members) participating in the private placement of the private
units (as described in the Registration Statement); (b) among the Founders or to
the Company’s executive officers, directors or employees; (c) in the case of an
entity, as a distribution to its partners, stockholders or members upon its
liquidation; (d) in the case of an individual, by a bona fide gift to a member
of one of the members of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family,
for estate planning purposes; (e) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (f) in the case
of an individual, pursuant to a qualified domestic relations order; (g) by
pledges to secure obligations incurred in connection with purchases of the
Company’s securities; (h) by private sales or transfers made in connection with
the consummation of a Business Combination at prices no greater than the price
at which the securities were originally purchased; or (i) to the Company for no
value for cancellation in connection with the consummation of a Business
Combination; provided, however, that in any case (other than clause (i)), these
permitted transferees must enter into a written agreement agreeing to be bound
by these transfer restrictions and the other terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the Transfer.

10. Notwithstanding the foregoing paragraph 9, each of the undersigned agrees
that during the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, none of them nor any of their
Affiliates, may Transfer any Securities beneficially owned by them, other than
any Units, or the

 

3



--------------------------------------------------------------------------------

Offering Shares or Offering Warrants underlying such Units, purchased in the IPO
or in the open market after the IPO. The foregoing sentence shall not apply to
the registration of the offer and sale of Units contemplated by the Underwriting
Agreement and the sale of the Units to the Underwriters.

11. In the event of the liquidation of the Trust Account, Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company, or (ii) a prospective target business with which the
Company has entered into an acquisition agreement; provided, however, that such
indemnification of the Company by the Indemnitor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a target do not reduce the amount of funds in the Trust Account
to below the lesser of (i) $10.00 per share of the Offering Shares, or (ii) such
lesser amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay taxes, except as to
any claims by a third party who executed a waiver of any and all rights to seek
access to the Trust Account (whether or not such agreement is enforceable) and
as to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act. In the
event that any such executed waiver is deemed to be unenforceable against such
third party, the Indemnitor shall not be responsible for any liability as a
result of any such third party claims. The Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within fifteen (15) days following written receipt of notice
of the claim to the Indemnitor, the Indemnitor notifies the Company in writing
that it shall undertake such defense.

12. The undersigned has full right and power, without violating any agreement by
which he is bound, to enter into this Letter Agreement.

13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum, and
(iii) irrevocably agrees to appoint Crowell & Moring LLP as agent for the
service of process in the State of New York to receive, for the undersigned and
on his or its behalf, service of process in any Proceeding. If for any reason
such agent is unable to act as such, the undersigned will promptly notify the
Company and the Representative and appoint a substitute agent acceptable to each
of the Company and the Representative within 30 days and nothing in this Letter
Agreement will affect the right of either party to serve process in any other
manner permitted by law.

14. As used herein, (i) “Affiliate” has the meaning set forth in Rule 144(a)(1)
under the Securities Act; (ii) “Amended and Restated Certificate of
Incorporation” refers to the Amended and Restated Certificate of Incorporation
of the Company, as filed with the Secretary of State of the State of Delaware,
as the same may be amended from time to time; (iii) a “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (iv) “Exchange Act” means the Securities
Exchange Act of 1934, as amended; (v) “Founder” means Sponsor, Cowen
Investments, Mr. Irwin Silverberg and Mr. Jeffrey Bernstein, each of whom hold
Founder Shares; (vi) “Founder Shares” means shares of Common Stock purchased by
each Founder pursuant to subscription agreements entered into by and between
each Founder and the Company, each dated as of October 11, 2017; (vii)
“Insiders” means all executive officers, directors and director nominees of the
Company immediately prior to the IPO, as well as the Founders, and any of their
Affiliates; (viii) the “Registration Statement” shall mean the Registration
Statement on Form S-1 filed by the Company with the Securities and Exchange
Commission in connection with the IPO, as the same may be amended or
supplemented; (ix) “Securities Act” means the Securities Act of 1933, as
amended; (x) the “SEC” means the United States Securities and Exchange
Commission; (xi) “Transfer” means (a) the sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the

 

4



--------------------------------------------------------------------------------

meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder with respect to, any security, (b) the entry into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) the public announcement of any intention to effect any
transaction specified in clause (a) or (b); and (xii) “Trust Account” means the
trust account into which a portion of the net proceeds of the Company’s IPO will
be deposited.

15. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

16. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

17. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the Company’s consummation of a
Business Combination, or (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

18. This Letter Agreement may be executed in one or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

[Signature page to follow]

 

5



--------------------------------------------------------------------------------

Very truly yours,

 

GIGACQUISITIONS, LLC

/s/ Avi S. Katz

By: Dr. Avi S. Katz, Manager

 

COWEN INVESTMENTS LLC

/s/ Stephen Lasota

By: Stephen Lasota, Chief Financial Officer

/s/ Irwin Silverberg

Irwin Silverberg

/s/ Jeffrey Bernstein

Jeffrey Bernstein

Accepted and agreed this 7th day of December, 2017.

 

GIGCAPITAL, INC.

/s/ Avi S. Katz

By: Dr. Avi S. Katz, Chairman of the Board

and Chief Executive Officer